DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
	Claims 1-14 are allowed. 
	The present invention is directed to a method of dithering for high-speed single-pass printing. It has been developed primarily for optimizing print quality when printing using multiple monochrome printheads aligned along a media feed direction. Each independent claim identifies the uniquely distinct features:
	Regarding claim 1, a method of single-pass printing using a printing system comprising at least first and second aligned printheads supplied with a same ink, the second printhead being downstream of the first printhead, the method comprising the steps of: 
 	receiving first and second halftone images at the first and second printheads, respectively; 
 	printing the first halftone image from the first printhead; and 
 	printing the second halftone image from the second printhead such that a resulting printed image contains the second halftone image interleaved with the first halftone image, wherein: 
the printed image is printed at a first resolution in a printing direction; 
the first and second halftone images have a second resolution in the printing direction, the second resolution being less than the first resolution; 
the first halftone image is based on a first dither mask and the second halftone image is based on a second dither mask, the first dither pattern mask being different than the second dither mask.

The closest prior art, Donovan David Herbert (WO 2013066303 A1) in view of Vachette (US 6,421,143 B1) fails to anticipated or render obvious at least underlined limitations.
	Regarding claim 1, Donovan David Herbert (WO 2013066303 A1) discloses a method for halftone printing of an image may include receiving image data of an image to be printed. The method may also include processing the image data to generate, for each printing element of a plurality of printing elements which are designed to sharingly print a single color component of a color space, or for each pass of a single printing element which is designed to pass a plurality of passes over a single print area when printing that color component, a halftone pattern for the image for that color, that was independently generated for that printing element or for that pass.
	Vachette (US 6,421,143 B1) discloses a digital image printing process, particularly useful for printing autostereoscopic images, especially intended to be viewed through a lenticular network.
However, Donovan David Herbert (WO 2013066303 A1) in view of Vachette (US 6,421,143 B1) do not specifically disclose “the first and second halftone images have a second resolution in the printing direction, the second resolution being less than the first resolution; the first halftone image is based on a first dither mask and the second halftone image is based on a second dither mask, the first dither pattern mask being different than the second dither mask”. Therefore claim 1 is allowed (in combination with the other claimed limitations and/or features), as claimed in independent claim 1.
 	Regarding claims 2-14, the instant claims are dependent on allowable claim 1 and thus allowable.
 	Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG N VO whose telephone number is (571)270-1121. The examiner can normally be reached Monday-Friday, 7AM-4PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad K Ghayour can be reached on 571-272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUANG N VO/           Primary Examiner, Art Unit 2672